             Case 5:19-cv-00718-PRW Document 10 Filed 08/26/19 Page 1 of 4


                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

               OCTOBER STATUS AND SCHEDULING CONFERENCE DOCKET
                                          for
                               Judge Patrick R. Wyrick

      Tuesday, October 1, 2019

            1. Your status and scheduling conference will be held in Judge Wyrick’s
               chambers, on the 5th floor, Room No. 5012, of the William J. Holloway, Jr.
               United States Courthouse, 200 NW 4th Street, Oklahoma City, Oklahoma.

            2. You must confer with the opposing party and prepare a Joint Status Report
               and Discovery Plan, and file it on or before Tuesday, September 24, 2019.

            3. You must state in the Joint Status Report whether you have complied with
               Local Rule 26.1. Strict compliance with Local Rule 16.1 and 26.1 is
               expected.

            4. At the conference, be prepared to report whether you have exchanged
               discovery.

            5. To the extent that the parties wish to submit an Agreed Protective Order
               pursuant to Section 8(F) of the Joint Status Report and Discovery Plan,
               attach the Agreed Protective Order to the Joint Status Report and Discovery
               Plan when it is filed and submit the proposed Agreed Protective Order in
               Word format to the Judge via the Judge’s orders email inbox at: wyrick-
               orders@okwd.uscourts.gov

            6. If you are not a local attorney, you may appear by telephone, so long as you
               seek leave to do so by motion at least two days prior to the conference.

            7. Please note that a valid photo identification is required to enter the federal
               courthouse building.

9:30 a.m.

      CIV-19-755-PRW           Eric Gay                                      Kenneth Cole
                                                                             M. Adam Engel
                                                                             Mark A. Engel
                                                                             Steven S. Mansell
                               v.

                               United Services Automobile Association        Anna Imose
                                                                             Brandon Buchanan

                                                     1
             Case 5:19-cv-00718-PRW Document 10 Filed 08/26/19 Page 2 of 4




9:50 a.m.

     CIV-19-660-PRW       Mitchell Heath Barnett, et al.         Bradley Beckworth
                                                                 Jeffrey Angelovich
                                                                 Carole Dulisse
                                                                 Jeffrey Marr
                                                                 Darrell Latham
                                                                 J. Revell Parrish
                                                                 Michael Burrage
                                                                 Reggie Whitten
                          v.

                          Farmers Insurance Exchange, et al.     Jessica Dickerson
                                                                 Mary Quinn-Cooper
                                                                 Michael Smith
                                                                 Samanthia Marshall
                                                                 William Leach



10:10 a.m.

     CIV-17-003-PRW       Craig PC Sales & Service LLC, et al.   Bret Burns
                                                                 Jonathan Irwin
                                                                 Geoffrey Tabor
                                                                 Stanley Ward
                                                                 Woodrow Glass
                                                                 Barrett Bowers
                          v.

                          CDW Government LLC, et al.             Ronald Shinn
                                                                 William Leach
                                                                 Autumn Sharp
                                                                 Thomas Koessl
                                                                 Ambika Doran
                                                                 Bonnie MacNaughton
                                                                 Caesar Kalinowski
                                                                 James Wendell
                                                                 Robert Nelon
                                                                 Lindsay Kistler
                                                                 Zana Bugaighis




                                                2
             Case 5:19-cv-00718-PRW Document 10 Filed 08/26/19 Page 3 of 4



10:30 a.m.

      CIV-19-562-PRW      Nathan J. Goad                          Barrett Bowers
                                                                  Stanley Ward
                                                                  Woodrow Glass
                          v.

                          Board of Regents for the Regional       Lexie Norwood
                          University System of Oklahoma, et al.   Richard Mann




10:50 a.m.

      CIV-17-517-PRW      Southstar Exploration LLC               Erin O’Roke
                                                                  Matthew Brockman
                                                                  William Johnson
                                                                  Michael Whaley
                                                                  David Cordell
                                                                  Ryan Scharnell
                          v.

                          7C Land & Minerals Co., et al.          Caleb Hartwell
                                                                  Gregory Mahaffey
                                                                  Lincoln Hatfield
                                                                  Richard Rose
                                                                  David Morse
                                                                  Jordan LePage
                                                                  Patrick Lane
                                                                  Jace White
                                                                  Rob Robertson


11:10 a.m.

      CIV-19-625-PRW      Newview Oklahoma, Inc.                  Kenneth Cole
                                                                  M. Adam Engel
                                                                  Mark A. Engel
                                                                  Steven Mansell
                          v.

                          Berkshire Hathaway Specialty            C. William Threlkeld
                          Insurance Company                       Sterling Pratt
                                                                  Lindsey Bruning


                                               3
            Case 5:19-cv-00718-PRW Document 10 Filed 08/26/19 Page 4 of 4




1:30 p.m.

      CIV-19-643-PRW     Alondra Mitchell                      Jeffery Taylor

                         v.

                         Speck Homes, Inc.                     Rachel Mathis




1:50 p.m.

      CIV-19-657-PRW     Tawana Balthrop                       Dacia Abel

                         v.

                         Wal-Mart Stores East LP               Jeffrey Scott
                                                               Michael Brewer


2:10 p.m.

      CIV-19-718-PRW     Tammy Covington, et al.               Douglas Shelton
                                                               Erica Mackey

                         v.

                         CSAA Fire and Casualty                Gerard Pignato
                         Insurance Company                     Matthew Kane


2:30 p.m.

      CIV-18-44-PRW      Donald Manning                        Pro Se

                         v.

                         Southwestern Bell Telephone Company   Jonathan Rector
                                                               Ryan Freeman
                                                               Eva Madison




                                             4
